Citation Nr: 1413246	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability based on surgical treatment necessitating convalescence, effective from June 15, 2005 through March 1, 2006.  A 30 percent rating was continued from March 1, 2006.

The Veteran testified before the undersigned at a February 2013 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The most recent examination of the Veteran for the disability at issue was in December 2010.  At the February 2013 Board hearing, the Veteran asserted that his right knee disability had worsened since his last examination.  Accordingly, remand is required to provide the Veteran with another examination.

Additionally, at his February 2013 hearing, the Veteran testified that he receives treatment for his right knee disability by an orthopedic specialist at the Jamaica Plain VA Medical Center (VAMC).  However, as the claims file only includes records from that facility dated up to October 2010, any additional records from such facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's service-connected right knee disability from the Boston area VA facilities for the period from October 2010 to the present.

2. Arrange for the Veteran to undergo a VA joints examination with an appropriate examiner (preferably a physician) to determine the current severity of his service-connected right knee disability.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file, copy of this REMAND, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and all pertinent Virtual VA records have been reviewed.  All necessary special studies or tests must be accomplished.

The examiner should comment on the presence or absence of severe painful motion or weakness in the effected joint and what objective signs reflect this.  Full range of motion studies of the right knee should be accomplished.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disability.  

Furthermore, the examiner should state whether any pain associated with the right knee disability could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

3. The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R.        § 3.655.

4. After completion of the above, review the expanded record and determine if an increased rating is warranted for the right knee.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


